DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021, 12/22/2021 was filed after the mailing date of the application on 5/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first surface having a first opening communicating with the first space; a second surface having a second opening communicating with the second space”, “a cold air supply assembly mounted on a third surface different from the first surface and the second surface”, “wherein the internal guide includes a planar base surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the first surface, the second surface and the third surface extends vertically, wherein the first surface is adjacent to the second surface, and wherein the third surface faces the second surface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 20190231106) in view of Oh (US 20190186806).
Regarding claims 1, 16, 17, Kaiserman teaches an entrance refrigerator (700), comprising: a cabinet (400) including a front opening (area behind 404a), a side opening (side, paragraph 0046) and an interior space (420), the cabinet being configured to be embedded in an outer wall partitioning an indoor area (interior wall of home, paragraph 0045)and an outdoor area (exterior wall of home, paragraph 0045) and to receive an article (goods, paragraph 0029) from the outdoor area through the front opening (paragraph 0029); an outer door (404a) configured to selectively open and close the front opening, the outer door having an outer surface exposed to the outdoor area (fig. 2); an inner door (404b) configured to selectively open and close the side opening (paragraph 0046), the inner door having an outer surface exposed to the indoor area (paragraph 0045) but fails to explicitly teach a guide plate partitioning the interior space into a storage compartment at a front surface of the guide plate and a cold air generating compartment at a rear surface of the guide plate and a cold air supply assembly configured to supply cold air to the storage compartment, the cold air supply assembly including: a first cold air supply mounted on an upper portion of a rear surface of the cabinet; and a second cold air supply mounted on a lower portion of the rear surface of the cabinet; and an internal air guide provided on the rear surface of the guide plate between the first cold air supply and the second cold air supply, the internal air guide being configured to guide cold air moved by the first cold air supply and the second cold air supply to the storage compartment, wherein each of the first cold air supply and the second cold air supply includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element.
However, Oh teaches a guide plate (6) partitioning the interior space into a storage compartment (R) at a front surface of the guide plate and a cold air generating compartment (H, 5) at a rear surface of the guide plate and a cold air supply assembly (3, 5) configured to supply cold air to the storage compartment (paragraph 0070, 0088), the cold air supply assembly including: a first cold air supply (54) mounted on an upper portion of a rear surface of the cabinet (Fig. 3); and a second cold air supply (34) mounted on a lower portion of the rear surface of the cabinet (Fig. 3); and an internal air guide (72) provided on the rear surface of the guide plate between the first cold air supply and the second cold air supply, the internal air guide being configured to guide cold air moved by the first cold air supply and the second cold air supply to the storage compartment (paragraph 0112), wherein each of the first cold air supply and the second cold air supply includes a thermoelectric element (31, 51), the thermoelectric element including an endothermic surface (32, 52) on a first side of the thermoelectric element and an exothermic surface (33, 53) on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element (Fig. 3) to provide efficient cooling with less noise and used for smaller refrigerators.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Kaiserman to include a guide plate partitioning the interior space into a storage compartment at a front surface of the guide plate and a cold air generating compartment at a rear surface of the guide plate and a cold air supply assembly configured to supply cold air to the storage compartment, the cold air supply assembly including: a first cold air supply mounted on an upper portion of a rear surface of the cabinet; and a second cold air supply mounted on a lower portion of the rear surface of the cabinet; and an internal air guide provided on the rear surface of the guide plate between the first cold air supply and the second cold air supply, the internal air guide being configured to guide cold air moved by the first cold air supply and the second cold air supply to the storage compartment, wherein each of the first cold air supply and the second cold air supply includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element in view of the teachings of Oh to provide efficient cooling with less noise and used for smaller refrigerators.
Regarding claim 18, the combined teachings teach each of the first surface (surface of 404a of Kaiserman), the second surface (surface of 404b of Kaiserman) and the third surface (6 of Oh) extends vertically, wherein the first surface is adjacent to the second surface (side, paragraph 0046), and wherein the third surface faces the second surface (Fig. 3 of Oh, Fig. 4 of Kaiserman).
Regarding claim 20, the combined teachings teach a cold sink (cooling plate, paragraph 0067 of Oh) provided on the endothermic surface of the thermoelectric element and exposed to an inside of the cabinet (Fig. 3); a heat absorption fan (34 of Oh) positioned at a front side of the cold sink (Fig. 3); a heat sink (heat sink, paragraph 068 of Oh) provided on the exothermic surface of the thermoelectric element and exposed to an outside of the cabinet (Fig. 3 of Oh); a heat dissipation fan (35 of Oh) positioned at a rear of the heat sink (Fig. 3 of Oh); and a heat insulating block (14a of Oh) positioned between the cold sink and the heat sink, wherein the heat insulating block is configured to accommodate the thermoelectric element (Fig. 3 of Oh).
Allowable Subject Matter
Claims 2-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 19, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20190178559) and Heinzle et al (US 20150338155). The prior art of record teaches an internal guide (Fig. 4 of Lee, Fig. 4a of Heinzle) in contrast to the claimed features of the internal air guide includes: a planar base surface; an upper guide configured to guide cold air moved by the first cold air supply to the storage compartment; and a lower guide configured to guide cold air moved by the second cold air supply to the storage compartment, wherein a front end of the upper guide meets a front end of the lower guide at the planar base surface, and wherein the planar base surface is in contact with the rear surface of the guide plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763